Title: To George Washington from John Neilson, 2 August 1790
From: Neilson, John
To: Washington, George


New Brunswick [N. J.], 2 Aug. 1790. Conceiving New Brunswick to be “conveniently situated for the People of New Jersey,” submits his name as a candidate for the office of commissioner of loans for that state. “If I have presumed too much on your knowledge of my Character, and by not procuring the recommendation

of my fellow Citizens on this occasion, have left it too much to that issue, you will I trust pardon the error.”
